Citation Nr: 0211648	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  98-08 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral compound 
astigmatism.

(As to the issues of entitlement to service connection for 
asthma, sinusitis, and hematuria, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating determination 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office.  This matter was subsequently 
transferred to the Montgomery Regional Office (RO).

As to the issues of entitlement to service connection for 
asthma, sinusitis, and hematuria, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).


FINDINGS OF FACT

1.  Myopic astigmatism is a refractive error.

2.  While the presence of glaucoma has been diagnostically 
suspected, there is no competent evidence that the veteran 
now has glaucoma.


CONCLUSIONS OF LAW

1.  Myopic astigmatism is not a disease or injury within the 
meaning of applicable regulations.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(c) (2001).

2.  Glaucoma was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter, known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1997 rating 
determination, the May 1998 SOC, and the May 2002 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  As such, VA's notification 
requirements have been complied with. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran has been 
afforded several VA examinations during the course of this 
appeal.  Moreover, this matter was remanded by the Board in 
December 1999 for further development with the requested 
development being accomplished. As such, VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Although this case was presented as a claim for myopic 
astigmatism, the Board shall address all the pertinent eye 
diagnoses.

A review of the veteran's service medical records 
demonstrates that he was seen in September 1975 with 
complaints of being unable to read small print.  

In March 1984, the veteran reported having had trauma to his 
right eye three years earlier.  The examiner observed that 
there was no record of this.  The veteran noted having 
decreased visual acuity, both far and near; headaches; a 
tearing left eye; and decreased visual acuity at night with 
difficulty in judging distances.  A diagnosis of low grade 
keratoconjunctivitis, viral vs. subacute staph, was rendered 
at that time.  In August 1988, the veteran was found to have 
bilateral visual acuity of 20/20-2.  Following testing in 
September 1988, the veteran was diagnosed as having bilateral 
compound myopic astigmatism.  

In June 1993, the veteran was seen with complaints of right 
eye photophobia for the past four days.  Visual acuity was 
20/20, bilaterally.  It was the examiner's impression that 
the veteran had anterior uveitis.  On his August 1994 service 
separation report of medical history, the veteran indicated 
that he was having difficulty seeing far away objects even 
with his glasses.  

In July 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
an astigmatism and a blur without his spectacles.  The 
veteran indicated that he had temporal trauma to the right 
eye with glass fragments being removed without complication.  
Uncorrected visual acuity was 20/20- for near vision and 
20/50-2 for far vision.  For the left eye, it was 20/20 near 
and 20/30-1 far.  Corrected visual acuity for both the left 
and right eye was 20/20, both far and near.  There was no 
diplopia and visual fields were full to confrontation.  
Versions were full and unrestricted.  The pupils were 4 mm 
and there was 3+ reactivity.  Marcus Gunn testing was 
negative.  Intraocular pressure was 16 on the right and 17 on 
the left.  The lids and media were clear and the anterior 
chambers were deep and quiet.  The optic nerve was flat with 
a healthy neural rim.  The macula were clear.  Diagnoses of 
presbyopia, myopia, and ocular health within normal limits, 
were rendered.  

In December 1999, the Board remanded this matter for further 
development.  

In December 2000, the veteran was afforded an additional VA 
eye examination.  At the time of the examination, the veteran 
reported that he had no complaints and that he simply wanted 
another pair of glasses.  He wanted the astigmatism in his 
right eye corrected.  

Uncorrected visual acuity in the right eye was 20/40 near and 
20/60 far and 20/30 near and 20/60 far in the left eye.  
Corrected vision was 20/20, bilaterally.  Red lens testing 
revealed no diplopia.  Visual field testing revealed 
borderline glaucoma.  There was also a question of a 
hemispheric type defect in the left eye.  Eye pressure was 
elevated in both the left and right eye.  Diagnoses of 
glaucoma suspect, myopia, and presbyopia with some 
astigmatism, were rendered.   

In a January 2002 addendum, the December 2000 VA examiner 
indicated that the refractive error of compound myopic 
astigmatism could be considered a congenital or age-related 
condition.  He noted that the veteran entered the service 
with 20/20 vision and that the only examination found in the 
files was in 1988, when his vision was 20/20 uncorrected even 
with the compound myopic astigmatism.  The examiner observed 
that the veteran's chief complaint at the time of that 
examination was that his eyes watered a lot.  He observed 
that the vision problems noted on the examination were aging 
problems.  The examiner observed that the asymmetrical cups 
were photographed in 1988 but glaucoma was ruled out in the 
1988 examination.  He noted that the photographs of 1988 
documented a stable cup/disc ratio which was consistent with 
his examination.  He considered the veteran glaucoma suspect 
which he believed the veteran was when entering the military.  

With respect to the veteran's myopic astigmatism, the Board 
points out that 38 C.F.R. § 3.303(c) provides that a 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation governing the awards of 
compensation benefits.  As myopic astigmatism is refractive 
error, Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely 
v. Principi, 3 Vet. App. 357, 364 (1992), service connection 
for these disorders must be denied.  In reaching this 
determination, the Board has considered opinions of the 
General Counsel relating to hereditary diseases and 
congenital diseases.  Such opinions are consistent with law 
and regulations.  In essence, if there is a disease, 
regardless if congenital or developmental, service connection 
is not prohibited.  However, in this case, there is no 
competent evidence that this veteran's myopic astigmatism is 
due to disease or injury.  Rather, the VA examiner determined 
that the condition was age related.

As noted above, congenital or developmental defects and 
refractive error of the eyes are not "diseases" or 
"injuries."  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993).

In this case, the record includes no competent medical 
evidence or opinion which suggests that a superimposed 
disease or injury resulted in aggravation or any disability.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and astigmatism even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
compensation.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

The Board is aware that the veteran complained of inservice 
trauma and that keratoconjunctivitis was noted in service.  
Similarly, uveitis was noted in service.  However, there is 
no competent evidence of residual disability due to trauma, 
keratoconjunctivitis or uveitis.  This determination is 
supported by the July 1998 finding of normal ocular health.

Moreover, the Board notes that while the veteran may be 
glaucoma suspect, comprehensive eye examinations failed to 
establish the presence of glaucoma either in service or 
currently.  While the Board is sympathetic to the beliefs of 
the veteran, it gives more probative weight to the objective 
medical findings of record.  The preponderance of the 
evidence is against the claim of service connection for 
bilateral compound astigmatism and there is no doubt to be 
resolved.  


ORDER

Service connection for bilateral compound astigmatism is 
denied. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

